Loan No. 503850187

Park Plaza II Building

INDEMNITY GUARANTY AGREEMENT

THIS INDEMNITY GUARANTY AGREEMENT (“Guaranty”) is made as of the 16th day of
February, 2006 by PARK PLAZA II, L.L.C., a Delaware limited liability company,
having an address at c/o Columbia Equity Trust, Inc., 1750 H Street, NW,
Suite 500, Washington, DC 20006 (“Guarantor”) in favor of WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, and its successors and/or
assigns, whose address is Commercial Real Estate Services, 8739 Research Drive
URP – 4, NC 1075, Charlotte, North Carolina 28262 (“Lender”).

RECITALS

A. Lender has agreed to loan to Park Plaza II Investors, L.L.C., a Delaware
limited liability company, (the “Borrower”) the principal sum of Twenty-Four
Million Two Hundred Ninety and No/100 Dollars ($24,290,000.00) (the “Loan”), as
evidenced by that certain Fixed Rate Note (the “Note”), of even date herewith,
from Borrower payable to the order of Lender in the principal amount of the
Loan.

B. It is the intention of the Guarantor, and a condition to Lender’s willingness
to make the Loan, that the Guarantor be liable for and unconditionally and
irrevocably guarantee the payment of all of the indebtedness evidenced by the
Loan as hereinafter provided upon the occurrence of an Event of Default (as
defined in the Note).

C. This Guaranty is secured by that certain Leasehold Indemnity Deed of Trust
and Security Agreement (the “Deed of Trust”), of even date herewith, from
Guarantor to a certain trustee named therein for the benefit of Lender, pursuant
to which Guarantor grants to Lender a first lien deed of trust on certain
property and a certain leasehold interest described therein (the “Property”).

D. Guarantor has a financial interest in the Borrower and will benefit
materially from the granting of the Loan by Lender to Borrower.

E. The Loan Documents (as defined and described in the Note) include this
Guaranty, the Note, the Deed of Trust, and such other documents described in the
Deed of Trust as “Loan Documents”.

THEREFORE, to induce Lender to enter into the Loan Documents and to make the
Loan, and in consideration thereof, Guarantor unconditionally guarantees and
agrees as follows:

1. Guaranty. Guarantor hereby unconditionally, absolutely, and irrevocably
guarantees and promises to pay to Lender or order, on demand, in lawful money of
the United States of America, in immediately available funds upon the occurrence
of an Event of Default by the Borrower (i) the due and punctual payment in full
(and not merely the collectibility) of the principal, interest and premiums, if
any, on the Note, and the indebtedness evidenced thereby, whether on any payment
date set forth in the Note or at the Maturity Date (as defined in the Note) or
accelerated maturity, all according to the terms of the Note: (ii) the due and
punctual payment in full (and not merely the collectibility) of all other sums
and charges which may at any time be due and payable in accordance with the
Note, the Deed of Trust or any other Loan Document; and (iii) the due and
punctual performance of all of the other terms, covenants and conditions
contained in the Note on the part of Borrower to be performed.

2. Remedies. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower or exhausting any or all security for the Loan, bring any action at
law or in equity or both to compel Guarantor to perform its obligations
hereunder, and to collect in any such action compensation for all loss, cost,
damage, injury and expense sustained or incurred by Lender as a direct or
indirect consequence of the failure of Guarantor to perform its obligations
together with interest thereon at the rate of interest applicable to the
principal balance of the Note.

3. Rights of Lender. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) renew or extend all or any portion of
Borrower’s obligations under the Note or any of the other Loan Documents;
(b) declare all sums owing to Lender under the Note and the other Loan Documents
due and payable upon the occurrence of an Event of Default under the Loan
Documents; (c) make non-material changes in the dates specified for payments of
any sums payable in periodic installments under the Note or any of the other
Loan Documents; (d) otherwise modify, amend, supplement or replace from time to
time the terms of any of the Loan Documents, except for (i) increases in the
principal amount of the Note or changes in the terms and conditions by which
interest rates, fees or charges are calculated under the Note and the other Loan
Documents (Guarantor acknowledges that if the Note or other Loan Documents so
provide, said interest rates, fees and charges may vary from time to time) or
(ii) advancement of the Maturity Date of the Note where no Event of Default has
occurred under the Loan Documents; (e) take and hold security for the
performance of Borrower’s obligations under the Note or the other Loan Documents
and exchange, enforce, waive and release any such security; (f) apply such
security and direct the order or manner of sale thereof as Lender in its
discretion may determine; (g) release, substitute or add any one or more
endorsers of the Note or guarantors of Borrower’s obligations under the Note or
the other Loan Documents; (h) apply payments received by Lender from Borrower to
any obligations of Borrower to Lender, in such order as Lender shall determine
in its sole discretion, whether or not any such obligations are covered by this
Guaranty; (i) assign this Guaranty in whole or in part in connection with an
otherwise permissible sale of the Loan and (j) perform the other acts specified
in Section 16.1(b) of the Deed of Trust.

4. Guarantor’s Waivers. Guarantor waives: (a) any defense based upon any legal
disability or duress of Borrower or any other guarantor or other person, or by
reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower or any defect in the formation of Borrower
or any principal of Borrower; (c) any defense based upon the application by
Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Guarantor; (d) any defense based upon Lender’s failure to disclose to Guarantor
any information concerning Borrower’s financial condition or any other
circumstances bearing on Borrower’s ability to pay all sums payable under the
Note or any of the other Loan Documents; (e) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal; (f) any defense based upon Lender’s election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(g) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (h) any right of subrogation,
any right to enforce any remedy which Lender may have against Borrower and any
right to participate in, or benefit from, any security for the Note or the other
Loan Documents now or hereafter held by Lender; and (i) presentment, demand,
protest and notice of any kind. Guarantor agrees that the payment of all sums
payable under the Note or any of the other Loan Documents or any part thereof or
other act which tolls any statute of limitations applicable to the Note or the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

5. Guarantor’s Warranties. Guarantor warrants and acknowledges that: (a) Lender
would not make the Loan but for this Guaranty; (b) there are no conditions
precedent to the effectiveness of this Guaranty; (c) Guarantor has established
adequate means of obtaining from sources other than Lender, on a continuing
basis, financial and other information pertaining to Borrower’s financial
condition, the Property and Borrower’s activities relating thereto and the
status of Borrower’s performance of obligations under the Loan Documents, and
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder and Lender has made no representation to Guarantor as to any such
matters; and (d) Guarantor has not and will not, without the prior written
consent of Lender, or in accordance with the provisions set forth in Section 5.3
of the Deed of Trust, sell, lease, assign, encumber, hypothecate, transfer or
otherwise dispose of all or substantially all of Guarantor’s assets, or any
interest therein, other than in the ordinary course of Guarantor’s business.

6. Subordination. Guarantor subordinates all present and future indebtedness
owing by Borrower to Guarantor to the obligations at any time owing by Borrower
to Lender under the Note and the other Loan Documents. Guarantor assigns all
such indebtedness to Lender as security for this Guaranty, the Note and the
other Loan Documents. Guarantor agrees to make no claim for such indebtedness
until all obligations of Borrower under the Note and the other Loan Documents
have been fully discharged. Guarantor further agrees not to assign all or any
part of such indebtedness unless Lender is given prior notice and such
assignment is expressly made subject to the terms of this Guaranty. If Lender so
requests, (a) all instruments evidencing such indebtedness shall be duly
endorsed and delivered to Lender, (b) all security for such indebtedness shall
be duly assigned and delivered to Lender, (c) such indebtedness shall be
enforced, collected and held by Guarantor as trustee for Lender and shall be
paid over to Lender on account of the Loan but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Lender deems necessary or appropriate
to perfect, preserve and enforce Lender’s rights in and to such indebtedness and
any security therefor; provided that such instruments shall be reassigned to
Guarantor ninety-one (91) days after the Loan shall have been repaid in full and
the Deed of Trust shall have been released. If Guarantor fails to take any such
action, Lender, as attorney-in-fact for Guarantor, is hereby authorized to do so
in the name of Guarantor. The foregoing power of attorney is coupled with an
interest and cannot be revoked.

7. Bankruptcy of Borrower. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder;
provided that such claims shall be reassigned to Guarantor ninety-one (91) days
after the Loan shall have been paid in full and the Deed of Trust shall have
been released. If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause a proof of claim to be filed in the name of Lender’s nominee. The
foregoing power of attorney is coupled with an interest and cannot be revoked.
Lender or its nominee shall have the right, in its reasonable discretion, to
accept or reject any plan proposed in such proceeding and to take any other
action which a party filing a claim is entitled to do. In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Lender the amount payable on such
claim and, to the full extent necessary for that purpose, Guarantor hereby
assigns to Lender all of Guarantor’s rights to any such payments or
distributions; provided, however, Guarantor’s obligations hereunder shall not be
satisfied except to the extent that Lender receives cash by reason of any such
payment or distribution. If Lender receives anything hereunder other than cash,
the same shall be held as collateral for amounts due under this Guaranty. If all
or any portion of the obligations guarantied hereunder are paid or performed,
the obligations of Guarantor hereunder shall continue and shall remain in full
force and effect in the event that all or any part of such payment or
performance is avoided or recovered directly or indirectly from Lender as a
preference, fraudulent transfer or otherwise under the Bankruptcy Code or other
similar laws, irrespective of (a) any notice of revocation given by Guarantor
prior to such avoidance or recovery, and (b) full payment and performance of all
of the indebtedness and obligations evidenced and secured by the Loan Documents.

8. Disclosure of Information; Participations. Guarantor agrees that Lender may
elect, at any time, to sell, assign, participate or securitize all or any
portion of Lender’s rights and obligations under the Loan Documents, and that
any such sale, assignment, participation or securitization may be to one or more
financial institutions or other entities, to private investors, and/or into the
public securities market-place, at Lender’s sole discretion. Guarantor further
agrees that Lender may disseminate to any such actual or potential purchaser(s),
assignee(s) or participant(s) all documents and information (including, without
limitation, all financial information) which has been or is hereafter provided
to or known to Lender with respect to: (a) the Property and its operation;
(b) any party connected with the Loan (including, without limitation, the
Guarantor, the Borrower, any partner of Borrower, any constituent partner of
Borrower, any guarantor and any nonborrower trustor); and/or (c) any lending
relationship other than the Loan which Lender may have with any party connected
with the Loan. In the event of any such sale, assignment, participation, or
securitization, Lender and parties to the same shall share in the rights and
obligations of Lender set forth in the Loan Documents as and to the extent they
shall agree among themselves. In connection with any such sale, assignment,
participation, or securitization, Guarantor further agrees that this Guaranty
shall be sufficient evidence of the obligations of Guarantor to each purchaser,
assignee, or participant, and upon request by Lender, Guarantor shall, within
fifteen (15) days after request by Lender, (x) deliver to Lender and any other
party designated by Lender an estoppel certificate verifying for the benefit of
Lender and any other party designated by Lender the status and the terms and
provisions of this Guaranty in form and substance acceptable to Lender, and
(y) enter into such amendments or modifications to this Guaranty as may be
reasonably required in order to facilitate any such sale, assignment,
participation or securitization. The indemnity obligations of Guarantor under
this Guaranty shall also apply with respect to any purchaser, assignee or
participant.

9. Additional, Independent and Unsecured Obligations. This is a guaranty of
payment and not of collection and the obligations of Guarantor hereunder shall
be in addition to and shall not limit or in any way affect the obligations of
Guarantor under any other existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. This Guaranty is
independent of the obligations of Borrower under the Note and the other Loan
Documents to which it is a party. Guarantor agrees that nothing contained in
this Guaranty shall prevent Lender from suing to collect on the Note or from
exercising concurrently or successively any rights available to it at law and/or
in equity or under any of the Loan Documents, and that the exercise of any of
the aforesaid rights shall not constitute a legal or equitable discharge of
Guarantor. Guarantor hereby authorizes and empowers Lender to exercise, in its
sole discretion, any rights and remedies, or any combination thereof, which may
then be available, since it is the intent and purpose of Guarantor that the
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Lender may bring a separate action to enforce the
provisions hereof against Guarantor without taking action against Borrower or
any other party or joining Borrower or any other party as a party to such
action. Except for the Deed of Trust and as otherwise provided in this Guaranty,
this Guaranty is not secured and shall not be deemed to be secured by any other
security instrument unless such security instrument expressly recites that it
secures this Guaranty.

10. Attorneys’ Fees; Enforcement. If any attorney is engaged by Lender to
enforce or defend any provision of this Guaranty, or any of the other Loan
Documents, or as a consequence of any Event of Default under the Loan Documents,
with or without the filing of any legal action or proceeding, Guarantor shall
pay to Lender, promptly upon demand all attorneys’ fees and costs incurred by
Lender in connection therewith, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance of the Note as specified therein.

11. Payments. Unless payments are made in the required amount in immediately
available funds at the place where the Note is payable, remittances in payment
of all or any part of the Debt (as defined in the Note) shall not, regardless of
any receipt or credit issued therefor, constitute payment until the required
amount is actually received by Beneficiary in funds immediately available at the
place where the Note is payable (or any other place as Beneficiary, in
Beneficiary’s sole discretion, may have established by delivery of written
notice thereof to Borrower and Guarantor) and shall be made and accepted subject
to the condition that any check or draft may be handled for collection in
accordance with the practice of the collecting bank or banks. Acceptance by
Beneficiary of any payment in an amount less than the amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default (as hereinafter
defined), until paid or otherwise cured as provided for herein.

12. Rules of Construction. The word “Borrower” as used herein shall include both
the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

13. Credit Reports. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.

14. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of Maryland, except to the extent
preempted by Federal laws.

15. Miscellaneous. The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor and Lender. The liability of all persons and entities
who are in any manner obligated hereunder shall be joint and several. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.

16. Additional Provisions. Such additional terms, covenants and conditions as
may be set forth on any exhibit executed by Guarantor and attached hereto which
recites that it is an exhibit to this Guaranty are incorporated herein by this
reference.

17. Enforceability. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses, and (d) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type contemplated herein. Given all of
the above, Guarantor does hereby represent and confirm to Lender that Guarantor
is fully informed regarding, and that Guarantor does thoroughly understand:
(i) the nature of such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Lender, and that Lender is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

18. WAIVER OF JURY TRIAL. LENDER AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN), OR ACTIONS OF LENDER OR GUARANTOR. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER TO MAKE THIS LOAN TO BORROWER.

[NO FURTHER TEXT ON THIS PAGE]

1

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.

GUARANTOR:

PARK PLAZA II, L.L.C., a Delaware limited liability company

By: /s/ Oliver T. Carr


Name: Oliver T. Carr, III
Title: President

2